DETAILED ACTION
This action is in response to the request for continuing examination received January 3, 2022. After consideration of applicant's remarks:
Claims 1-20 provisionally rejected under non-statutory double patenting.
Examiner maintains rejection of claims 1-20 under 35 USC § 103.
This action is a first action final after RCE because (A) the claims are identical to the claims in the application prior to the RCE entry and (B) would have been properly finally rejected on the grounds and art of record if they have been entered in the application prior to filing the RCE. See MPEP 706.07(b).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/194532 and claims 1-20 of co-pending Application No. 16/194609. Although the claims at issue are not identical, they the claim sets recite the same subject matter in different combinations. Examiner will provide further subject matter comparison analysis if the nonstatutory double patenting rejection becomes non-provisional.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flood, U.S. PG-Publication No. 2011/0208960 A1, in view of Scott et al., U.S. PG-Publication No. 2006/0161423 A1.

Claim 1
Flood discloses a system configured to receive and process a plurality of electronic messages. Flood discloses a message processing system 200 "used to determine whether encryption is needed for one or more recipients of a particular electronic message." Flood, ¶ 19. Figure 4 illustrates a method 400 implemented by the system. At step 400, the system "may receive an electronic message." Id. at ¶ 25.
wherein, for each electronic message, the system is configured to: send the electronic message to a … scanner, the … scanner adapted to use a … policy to determine whether a classification applies to the electronic message. At step 405, the system "may determine if the electronic message includes an attribute indicating a need or desire for the electronic message to be processed for encryption." Id. Accordingly, system 200 comprises functionality to scan an electronic message for an attribute indicate that the message is classified for encryption processing.
Flood discloses in response to the … scanner determining that the classification applies to the electronic message, provide the electronic message to an enforcer adapted to apply the classification to the electronic message. Upon determining that "an encryption process indicator is included and an override attribute does not exist in the message," at step 425 "the system may encrypt at least a portion of the message." Id. at ¶ 26.
Flood discloses determine whether the electronic message includes an express indication from a user that either expressly indicates that the classification applies to the electronic message or expressly indicates that the classification does not apply to the electronic message. Flood discloses scanning the electronic message for affirmative keywords such as "CONFIDENTIAL," "SECURE," or "PRIVATE" as indications from the user that the message is classified for encryption processing. Flood discloses scanning the electronic message for negative keywords such as "OVERRIDE" as indications from the user that the message is not classified for encryption processing. Id. at ¶¶ 23-24. 
Flood discloses wherein to determine whether the electronic message includes the express indication from the user, the system is further configured to: determine that the electronic message includes the express indication that the classification applies when a subject line of the electronic message includes an affirmative keyword. Flood discloses scanning the electronic message for affirmative keywords such as "CONFIDENTIAL," "SECURE," or "PRIVATE" as indications from the user that the message is classified for encryption processing. Id. In one example embodiment, system 200 determines "that subject line 207 includes the code '[private]'" for indicating that the message is classified for encryption processing. Id. at ¶ 20. Further, Flood discloses that "indicators … may be identified based on… field (e.g. … subject line field)." Id. at ¶ 24.
Flood discloses determine that the electronic message includes the express indication that the classification does not apply when the subject line of the electronic message includes a negative keyword. Flood discloses scanning the electronic message for negative keywords such as "OVERRIDE" as indications from the user that the message is not classified for encryption processing. Further, Flood discloses that "indicators … may be identified based on… field (e.g. … subject line field)." Id. 
Flood discloses determine that the subject line does not include the express indication from the user when the affirmative keyword and the negative keyword are absent from the subject line. If the system determines that the electronic message does not include an attribute indicating a need for encryption processing, then at 410 "the message may be transmitted to the addressees without encryption." Id. at ¶ 25.
Flood discloses in response to determining that the subject line contains the affirmative keyword, provide the electronic message to the enforcer adapted to apply the classification to the electronic message. Upon determining that "an encryption process indicator is included and an override attribute does not exist in the message," at step 425 "the system may encrypt at least a portion of the message." Id. at ¶ 26.
in response to determining that the subject line does not contain the affirmative keyword, abstain from applying the classification to the electronic message. If the system determines that the electronic message does not include an attribute indicating a need for encryption processing, then at 410 "the message may be transmitted to the addressees without encryption." Id. at ¶ 25.
Flood does not expressly disclose wherein the scanner is a machine learning scanner; and wherein the policy is a machine learning policy.
Flood does not expressly disclose wherein determining whether the electronic message includes an express indication from the user is performed in response to the machine learning scanner determining that the classification does not apply.
Flood does not expressly disclose in response to determining that the electronic message includes the express indication from the user that either expressly indicates that the classification applies to the electronic message or expressly indicates that the classification does not apply to the electronic message: identify message attributes of the electronic message that correspond to policy attributes of the machine learning policy; determine values of the policy attributes based on the identified message attributes; provide information to a machine learning trainer adapted to train the machine learning policy based on the information, wherein the information comprises: the values of the policy attributes; and information indicating the classification that applies to the electronic message or the classification that does not apply to the electronic message, such information based on the express indication that the user included in the electronic message.
Scott discloses a machine learning message scanner. Scott discloses a "method of analyzing text messages based upon human generated concept recognizers." Scott, ¶ 7. The method is implemented using a "text categorization engine" is used "to automatically categorize Id. at ¶¶ 25-27. Accordingly, the text categorization engine is a machine learning algorithm used to scan messages.
Scott discloses a machine learning policy for classifying messages. The text categorization engine "extracts a set of features from each message, and captures important aspects of these features' statistical distributions to render judgments reflecting future messages' likelihood of being positive with respect to the target category." Id. at ¶ 27. For each target category "parameters pertinent to at least one text classification algorithm" are provided, comprising "significant features attainable from any text" and the features are used to perform "a calculation … to return a value reflecting the likelihood that the text in question is an instance of the target category." Id. at ¶ 71. Accordingly, the parameters comprising textual features are a policy used by a text classification algorithm (i.e. machine learning algorithm) to categorize (i.e. classify) messages.
Scott discloses determining that the electronic message includes an express indication from the user in response to the machine learning scanner determining that the classification does not apply. Figure 1 illustrates a method 10 "for exploring, training, publishing, and classifying unstructured data" used to "explore data from a target message stream," "train one or more text categorization engines," "publish one or more text classifiers," and "categorize messages from [a] target [message] stream for further processing." Id. at ¶ 31. The exploration process (14, 16, 18, 20) comprises steps of displaying messages in a graphical user interface to the user, wherein "[t]he user may either assign a new 'flag' or assign one of a set of flags already declared to the message." Id. at ¶¶ 44-46. The 'flags' assigned by the user are associated with "several positive Id. at ¶¶ 49-51. In short, this process can "convert concepts flagged during exploration into trained text classifiers dedicated to recognizing messages containing these concepts." Id. at ¶ 9. The user assigning a 'new flag' to a message means that the text categorization engine did not previously apply a classification corresponding to the flag. The act of assigning a 'new flag' to a message is an express indication to the user of a "positive instance." Accordingly, Scott discloses a user providing an express indication (i.e. new flag) of a category (i.e. classification) in response to the text categorization engine (i.e. machine learning scanner) not applying the category.
Scott discloses in response to determining that the electronic message includes the express indication from the user that either expressly indicates that the classification applies to the electronic message or expressly indicates that the classification does not apply to the electronic message: identify message attributes of the electronic message that correspond to policy attributes of the machine learning policy. Scott discloses a training and audit process wherein the user is presented messages one at a time; the user "reviews each message in turn, and indicates truth values as to whether the document is positive for each category being trained." The "messages are displayed in one column, with 'check box' columns corresponding to each category being trained." Id. at ¶¶ 55-56. Accordingly, a marked check box provides an indication that the category (i.e. classification) applies to the message, and an unmarked check box provides an indication that the category does not apply to the message. Further, Scott discloses that parameters pertinent to the text classification algorithm are "informed by the training data provided," involving "identifying a set of significant features attainable from any text, where each such feature is assigned a weight or coefficient, such that a calculation can be Id. at ¶ 71. Accordingly, Scott discloses identifying textual features (i.e. message attributes of the electronic message) relating to text classification parameters (i.e. machine learning policy) that correspond to a target category (i.e. classification).
Scott discloses determine values of the policy attributes based on the identified message attributes. Scott discloses that informing parameters involves "identifying a set of significant features attainable from any text, where each such feature is assigned a weight or coefficient, such that a calculation can be performed to return a value reflecting the likelihood that the text in question is an instance of the target category." Id. Exemplary features comprise message attributes such as "words occurring in the document." Id. at ¶ 27.
Scott discloses provide information to a machine learning trainer adapted to train the machine learning policy based on the information. Scott discloses methods of "identifying 'concepts' based upon a cumulative sample of natural language text" and "methods to train automated recognizers in order to identify similar concepts in future messages with some degree of accuracy." Id. at ¶¶ 5; 26-28; 53-74.
Scott discloses wherein the information comprises: the values of the policy attributes; and information indicating the classification that applies to the electronic message or the classification that does not apply to the electronic message, such information based on the express indication that the user included in the electronic message. Scott discloses that the text categorization engine receives a "training corpus" of messages and "extracts a set of features from each message, and captures important aspects of these features' statistical distributions to render judgments reflecting future messages' likelihood of being positive with respect to [a] target category." Further, the text categorization engine "requires that binary truth values be Id. at ¶¶ 27-28. Accordingly, Scott discloses training a text classification engine using (1) parameter comprising extracted features' statistical distribution values (i.e. values of the policy attributes) and (2) binary truth values indicating positive or negative classification examples (i.e. express indications by the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of classifying email messages for encryption of Flood to incorporate the method of using machine learning to classify messages as taught by Scott. One of ordinary skill in the art would be motivated to integrate machine learning to classify messages into Flood, with a reasonable expectation of success, in order to allow for "publication of [a] trained concept recognizer … so that action based upon an active set of programmatic rules can be used on the judgments of the text classifier to invoke another software program or process to be executed" (e.g. process of encrypting emails as taught by Flood).  See Scott, ¶ 10.

Claim 2
	Flood discloses a method, comprising: receiving an electronic message. Flood discloses a message processing system 200 "used to determine whether encryption is needed for one or more recipients of a particular electronic message." Flood, ¶ 19. Figure 4 illustrates a method 400 implemented by the system. At step 400, the system "may receive an electronic message." Id. at ¶ 25.
determining whether the electronic message includes an express indication from a user that either expressly indicates that a classification applies to the electronic message or expressly indicates that the classification does not apply to the electronic message. Flood discloses scanning the electronic message for affirmative keywords such as "CONFIDENTIAL," "SECURE," or "PRIVATE" as indications from the user that the message is classified for encryption processing. Flood discloses scanning the electronic message for negative keywords such as "OVERRIDE" as indications from the user that the message is not classified for encryption processing. Id. at ¶¶ 23-24.
	Flood does not expressly disclose in response to determining that the electronic message includes the express indication from the user: identifying message attributes of the electronic message that correspond to policy attributes of a machine learning policy; determining values of the policy attributes based on the identified message attributes; providing information to a machine learning trainer adapted to train the machine learning policy based on the information, wherein the information comprises: the values of the policy attributes; and information indicating the classification that applies to the electronic message or the classification that does not apply to the electronic message, such information based on the express indication that the user included in the electronic message.
	Scott discloses in response to determining that the electronic message includes the express indication from the user: identifying message attributes of the electronic message that correspond to policy attributes of a machine learning policy. Scott discloses a training and audit process wherein the user is presented messages one at a time; the user "reviews each message in turn, and indicates truth values as to whether the document is positive for each category being trained." The "messages are displayed in one column, with 'check box' columns corresponding to Id. at ¶ 71. Accordingly, Scott discloses identifying textual features (i.e. message attributes of the electronic message) relating to text classification parameters (i.e. machine learning policy) that correspond to a target category (i.e. classification).
	Scott discloses determining values of the policy attributes based on the identified message attributes. Scott discloses that informing parameters involves "identifying a set of significant features attainable from any text, where each such feature is assigned a weight or coefficient, such that a calculation can be performed to return a value reflecting the likelihood that the text in question is an instance of the target category." Id. Exemplary features comprise message attributes such as "words occurring in the document." Id. at ¶ 27.
	Scott discloses providing information to a machine learning trainer adapted to train the machine learning policy based on the information. Scott discloses methods of "identifying 'concepts' based upon a cumulative sample of natural language text" and "methods to train automated recognizers in order to identify similar concepts in future messages with some degree of accuracy." Id. at ¶¶ 5; 26-28; 53-74.
Scott discloses wherein the information comprises: the values of the policy attributes; and information indicating the classification that applies to the electronic message or the classification that does not apply to the electronic message, such information based on the express indication that the user included in the electronic message. Scott discloses that the text categorization engine receives a "training corpus" of messages and "extracts a set of features from each message, and captures important aspects of these features' statistical distributions to render judgments reflecting future messages' likelihood of being positive with respect to [a] target category." Further, the text categorization engine "requires that binary truth values be assigned to each message in the training corpus," wherein "[e]ach message is considered positive if it is judged an instance of the target category, and negative if it is not." A human user "assigns truth values to the messages based on his or her own subjective understanding of the category." Id. at ¶¶ 27-28. Accordingly, Scott discloses training a text classification engine using (1) parameter comprising extracted features' statistical distribution values (i.e. values of the policy attributes) and (2) binary truth values indicating positive or negative classification examples (i.e. express indications by the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of classifying email messages for encryption of Flood to incorporate the method of using machine learning to classify messages as taught by Scott. One of ordinary skill in the art would be motivated to integrate machine learning to classify messages into Flood, with a reasonable expectation of success, in order to allow for "publication of [a] trained concept recognizer … so that action based upon an active set of programmatic rules can be used on the judgments of the text classifier to invoke another software program or process to be executed" (e.g. process of encrypting emails as taught by Flood).  See Scott, ¶ 10.

Claim 3
	Flood discloses wherein at least some of the policy attributes are based on a regulatory policy. Flood discloses that messages are "susceptible to encryption rules depending on various factors such as … governmental regulation." Flood, ¶ 21.

Claim 4
	Flood discloses determining whether the regulatory policy applies to the user. Flood discloses "messaging rules that require all messages delivered outside of private network 205a to be encrypted." Flood, ¶ 20. Further, the method uses a messaging system that "may store a list of senders for which messages are to be encrypted." Id. at ¶ 22.
	Scott discloses enabling the machine learning policy to use the policy attributes that are based on the regulatory policy when the regulatory policy applies to the user and disabling the machine learning policy from using the policy attributes that are based on the regulatory policy when the regulatory policy does not apply to the user. Scott discloses embodiments wherein "instances of the category can be identified with one or more structured attributes." Scott, ¶¶ 73; 76. Examples of a structured attribute include "an author's name." Id. at ¶ 87.

Claim 5
Flood discloses wherein determining whether the electronic message includes the express indication from the user comprises: determining that the electronic message includes the express indication that the classification applies when a subject line of the electronic message includes an affirmative keyword. Flood discloses scanning the electronic message for affirmative keywords such as "CONFIDENTIAL," "SECURE," or "PRIVATE" as indications from the user that the Id. at ¶ 20. Further, Flood discloses that "indicators … may be identified based on… field (e.g. … subject line field)." Id. at ¶ 24.
	Flood discloses determining that the electronic message includes the express indication that the classification does not apply when the subject line of the electronic message includes a negative keyword. Flood discloses scanning the electronic message for negative keywords such as "OVERRIDE" as indications from the user that the message is not classified for encryption processing. Further, Flood discloses that "indicators … may be identified based on… field (e.g. … subject line field)." Id.
	Flood discloses determining that the subject line does not include the express indication from the user when the affirmative keyword and the negative keyword are absent from the subject line. If the system determines that the electronic message does not include an attribute indicating a need for encryption processing, then at 410 "the message may be transmitted to the addressees without encryption." Id. at ¶ 25.

Claim 6
	Scott discloses receiving a second electronic message; sending the second electronic message to a machine learning scanner adapted to apply the machine learning policy, wherein the machine learning policy determines a confidence level that the classification applies to the second electronic message based on comparing content of the second electronic message to the policy attributes of the machine learning policy. Scott discloses methods of "identifying 'concepts' based upon a cumulative sample of natural language text" and "methods to train Id. at ¶ 63. Performance score 38 is a correlation coefficient wherein "a lower bound of the confidence interval [is] taken as a critical benchmark of performance." Id. at ¶ 68. Accordingly, the disclosed performance score is analogous to a confidence level that the category (i.e. classification) applies to a received message.
	Scott discloses providing the second electronic message to an enforcer adapted to apply the classification to the second electronic message in response to determining that the confidence level that the classification applies to the second electronic message exceeds a threshold. Scott discloses that the performance score 38 "is compared to a threshold specified prior to the training session by the user," and "[i]f performance meets or exceeds the performance threshold, the user is prompted with the option to … publish the classifier." Id. at ¶¶ 64-65. Accordingly, if the performance score exceeds a user specified threshold (i.e. user adjusted threshold), then the classifier is published for use with messages (i.e. the classifier is enforced).

Claim 7
	Scott discloses wherein the threshold is adjustable by the user. Scott discloses that the performance score 38 "is compared to a threshold specified prior to the training session by the user," and "[i]f performance meets or exceeds the performance threshold, the user is prompted with the option to … publish the classifier." Scott, ¶¶ 64-65. Accordingly, if the performance 

Claim 8
	Scott discloses wherein the machine learning policy comprises a pre-defined set of the policy attributes and determining the values of the policy attributes comprises, for each policy attribute in the pre-defined set: setting the value associated with the policy attribute to a first value when a corresponding message attribute has been identified in the electronic message. Scott discloses embodiments wherein "instances of the category can be identified with one or more structured attributes." Scott, ¶¶ 73; 76; 87. In one embodiment the structured embodiment is a "Boolean attribute." Id. at ¶ 37. Boolean attributes can have a first value of TRUE or a second value of FALSE.
	Scott discloses setting the value associated with the policy attribute to a second value when a corresponding message attribute has not been identified in the electronic message, the second value different than the first value. In one example, the Boolean attribute is whether "the author bought a product." This attribute can have a first value of TRUE (the author bought a product) or FALSE (the author did not buy a product). See Id. at ¶¶ 73; 86.

Claim 9
	Scott discloses receiving a second electronic message; and using the machine learning policy and one or more other policies to determine whether the classification applies to the second electronic message, wherein the machine learning policy and the one or more other policies are combined using Boolean logic. Scott discloses that a user may "train an automated Id. at ¶¶ 86-92. Accordingly, Scott discloses using Boolean operators to build complex conditions from simple condition parameters.

Claim 10
	Scott discloses wherein the machine learning policy corresponds to one of a plurality of machine learning policies determined by the machine learning trainer, and wherein the method further comprises indicating to the machine learning trainer which of the machine learning policies to train with the electronic message. Scott discloses that a user "may either assign a new 'flag' or assign one of a set of flabs already declared to [a] message." Id. at ¶ 46. Then, the user "may promote any one or more of these flags into a training session 24, which produces a classifier for the category associated with the flag." Id. at ¶ 51.

Claims 11-18
	Claims 11-18 recite a system configured to perform the steps of the method recited in claims 2-9. Accordingly, claims 11-18 are rejected as indicated in the rejection of claims 2-9.

Claim 19
	Flood discloses wherein the classification indicates whether at least one of the following applies to the electronic message: encryption, quarantine, archive, brand. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "classification" to a human reader independent of the computer system. There is no functional relationship between the claimed system and the classification because the functional programming of the system does not change based on what the classification represents; these limitations merely describe the data being processed to a human reader. See MPEP 2111.05. There is no specific function performed based on a particular indicated classification; the claims merely specify that a classification is applied to a message. Accordingly, what the classification represents merely provides meaning to a human reader.
	Nonetheless, Flood discloses wherein a message is classified for an encryption process. Flood, ¶¶ 3; 20; 25.

Claim 20
	Claim 20 recites a system configured to perform the steps of the method recited in claim 10. Accordingly, claim 20 is rejected as indicated in the rejection of claim 10.


Response to Arguments
	Applicant argues that cited art Flood and/or Scott fails to teach or suggest "determining whether the electronic message includes an express indication from a user that either expressly 
	The Examiner disagrees.
	Applicant alleges that Scott and/or Flood does not teach or suggest the limitations "determining whether the electronic message includes an express indication from a user that either expressly indicates that a classification applies to the electronic message or expressly indicates that the classification does not apply to the electronic message" and "in response to determining that the electronic message includes the express indication from the user … providing information to a machine learning trainer" because Scott trains a machine learning classifier based on a known/pre-defined set of training messages during a training session. Rem. pg.13.
	Examiner responds that (1) Scott discloses a user providing an express indication that indicates a classification applied to an electronic message, and (2) it would be obvious to one of ordinary skill in the art that a message classified using the express indication of Scott could be provided to the machine learning message classifier of Flood as known/pre-defined training data. In this combination, the classification of this message is known (i.e. pre-defined) based on the express user indication taught by Flood.
Compare Id. at ¶¶ 23-24 with Specification pg.10:24-27 (disclosing an express indication that a classification applies includes presence of affirmative keywords such as "classified" or "secure" and disclosing an express indication that classification does not apply includes presence of "negative keyword" such as "unclassified").
Flood discloses classifying message for encryption (or not) based on pre-defined rules. Flood does not expressly disclose providing the pre-defined rules to a machine learning trainer.
Scott discloses text categorization algorithms used "to automatically categorize messages from a message stream into one or more categories." The system enables a user "to train an automated system to automatically categorize messages from the message stream" using an algorithm "found in the field of machine learning." Specifically, the text categorization algorithm "extracts a set of featured from each message, and captures important aspects of these features' statistical distributions to render judgements reflecting future messages' likelihood of being positive with respect to [a] target category," wherein the features extracted include "words occurring in the document." Each message in a training corpus are assigned a "binary truth value," wherein a "message is considered positive fit is judged an instance of the target category, and negative if it is not." Scott, ¶¶ 25-27.
determining whether the electronic message includes an express indication from a user, because the rules of Flood determine whether the user expressly indicates whether a message is classified for encryption based on included keywords (e.g. CONFIDENTIAL or OVERRIDE). Scott discloses in response to determining that the electronic message includes the express indication from the user providing information to a machine learning trainer, because the text classification algorithm receives a training corpus of messages and binary truth values associated with the messages. One of ordinary skill in the art recognizes that the express user indications of words included in a message taught by Flood (e.g. CONFIDENTIAL or OVERRIDE) are analogous to binary truth values taught by Scott (e.g. CONFIDENTIAL is a positive classification for encryption; OVERRIDE is a negative classification for encryption). The proposed combination of Flood-Scott would enable a user to expressly indicate that a message is classified for encryption (by including the keyword CONFIDENTIAL), and provide that as a positive example to a machine learning text classification algorithm taught by Scott. See Scott ¶ 73 (the "training process can be fully automated, with truth values assigned automatically be referring to … structured attributes"); ¶ 98 (disclosing "structured attributes" assigned to a message using a rule); Flood ¶ 20 (disclosing rules categorizing messages for encryption based on message attributes).
Applicant further argues that "because Scott training the text classification engine based on a known/pre-defined set of training messages during a training session, Scott has no reason to perform the features of Applicant's claims." Rem. 13. 
The Examiner disagrees.
The claim limitation at issue requires a system to "provide information to a machine learning trainer adapted to train the machine learning policy," wherein the information includes informed by the training data provided, so that the classification algorithm renders a classification score for any text presented to it as input," wherein this involves "identifying a set of significant features attainable from any text, where each such feature is assigned a weight or coefficient, such that a calculation can be performed to return a value reflecting the likelihood that the text in question is an instance of the target category." Scott, ¶ 71 (emphasis added). Accordingly, the text categorization algorithm is informed by provided training data (i.e. information), wherein the training data includes significant features (i.e. policy attributes), and truth values (i.e. information indicating whether the classification applies or not). See Id. ¶ 27 ("text categorization algorithm extracts a set of features from each message, and captures important aspects of these features' statistical distributions to render judgments reflecting future messages' likelihood of being positive with respect to the target category").
One of ordinary skill in the art would be motivated to provide the messages categorized for encryption by the rules of Flood, as training data for the text categorization algorithm of Scott, in order to train the algorithmic to look at a set of message features of the positive encryption examples (e.g. messages including the word CONFIDENTIAL) in order to classify other messages in the future that are not expressly indicated for encryption, based on significant statistical features derived from the provided training data.
Accordingly, the rejections under 35 USC § 103 are maintained.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 12, 2022